DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-11, 16, and 18-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US 2022/0006690 A1) hereinafter “Matsumura”.
Regarding claim 1:
Matsumura discloses a method of wireless communication performed by a user equipment (UE) (Fig. 9, 20), comprising: 
detecting beam failure on a secondary cell (SCell), wherein the UE is configured with a primary cell (PCell) (Fig. 4, PCell) and the SCell (Fig. 4, SCell) for carrier aggregation (Para. [0062], [0082]) with a base station (Fig. 8, 10); 

transmitting the beam failure recovery request to the base station using the one or more resources (Para. [0084]-[0086]).
	Regarding claim 2:
Matsumura further discloses wherein the one or more SCells are configured with at least one of a physical uplink control channel resource group for the beam failure recovery request, a contention-free random access resource, or a combination thereof (Fig. 4; Para. [0084]-[0086]).
	Regarding claim 3:
Matsumura further discloses wherein the one or more SCells include one or more SCells, configured for the UE, for which a physical uplink control channel resource group for the beam failure recovery request is configured (Fig. 4; Para. [0084]-[0086]).
	Regarding claim 4:
Matsumura further discloses wherein only a single SCell in an SCell group is permitted to be configured with a physical uplink control channel resource group for the beam failure recovery request, and wherein the one or more SCells include the single SCell (Fig. 4, “PUCCH-SCell”).
	Regarding claim 5:
Matsumura further discloses wherein the one or more SCells include one or more secondary primary cells of one or more SCell groups configured for the UE (Fig. 4, “PUCCH-SCell”).
	Regarding claim 6:
Matsumura further discloses transmitting the beam failure recovery request on the PCell (Para. [0087]; Fig. 5).
Regarding claim 7:

Matsumura further discloses wherein the one or more SCells, on which the beam failure recovery request is to be transmitted, are indicated by a base station in a radio resource control message, a medium access control (MAC) control element, or a combination thereof (Para. [0089]).
	Regarding claim 8:
Matsumura further discloses wherein the one or more SCells are in a same SCell group as the SCell for which the beam failure is detected (Fig. 4; Para. [0084]-[0086]).
	Regarding claim 10:
Matsumura further discloses wherein the one or more SCells include all SCells, configured for the UE, that support uplink communications (Fig. 4; Para. [0084]-[0086]).
Regarding claim 11:
Matsumura further discloses wherein the one or more SCells have respective physical uplink control channels configured on a different beam than a beam of the SCell for which the beam failure is detected (Para. [0101]).
Regarding claim 16:
Matsumura further discloses wherein the one or more SCells, on which the beam failure recovery request is to be transmitted, are identified based at least in part on respective SCell identifiers of the one or more SCells (Para. [0089], “cell index”).
Regarding claim 18:
Matsumura further discloses receiving a beam failure recovery response from the base station, wherein the beam failure recovery response is received on the PCell (Para. [0121]).
	Regarding claim 19:

	Regarding claims 20-26:
	See rejections of claims 1-6 and 18. 
	Regarding claim 27:
Matsumura discloses a user equipment (UE) (Fig. 10) for wireless communication, comprising: a memory (Fig. 10, 1002); and one or more processors (Fig. 10, 1001) operatively coupled to the memory, the memory and the one or more processors configured to: 
detect beam failure on a secondary cell (SCell), wherein the UE is configured with a primary cell (PCell) and the SCell for carrier aggregation with a base station; identify one or more resources for transmission of a beam failure recovery request based at least in part on detecting the beam failure, wherein the one or more resources are on one or more SCells configured for the UE; and transmit the beam failure recovery request to the base station using the one or more resources.
(See rejection of claim 1).
	Regarding claims 28 and 29:
See rejections of claims 2 and 3.
	Regarding claim 30:
Matsumura discloses a base station (Fig. 10) for wireless communication, comprising: a memory (Fig. 10, 1002) ; and one or more processors (Fig. 10, 1001) operatively coupled to the memory, the memory and the one or more processors configured to: communicate with a user equipment (UE) using a primary cell (PCell) and a secondary cell (SCell) for carrier aggregation; receive a beam failure recovery request from the UE for the SCell, wherein the beam failure recovery request is received on one or more 
	(See rejection of claims 1 and 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Yang et al. (US 2021/0314051 A1) hereinafter “Yang”.
Regarding claim 9:
Matsumura does not disclose the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected.
Yang teaches the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected (Fig. 2, 201 and 202; Para. [0058] and [0099]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Yang to include the feature that the one or more SCells are in a different SCell group than the SCell for which the beam failure is detected, in order .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Cheng et al. (US 2019/0274098 A1) hereinafter “Cheng”.
	Regarding claim 12:
Matsumura does not disclose wherein the one or more SCells are identified based at least in part on channel measurements performed by the UE.
Cheng teaches the the one or more SCells are identified based at least in part on channel measurements performed by the UE (Para. [0078]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Cheng to include the feature that the one or more SCells are identified based at least in part on channel measurements performed by the UE, in order to select the most optimal SCell for performing beam failure recovery.
	Regarding claim 13:
Matsumura does not disclose wherein the one or more SCells are associated with a channel measurement that satisfies a condition or a threshold.
	Cheng teaches the one or more SCells are associated with a channel measurement that satisfies a condition or a threshold (Para. [0078]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Cheng to include the feature that the one or more SCells are associated with a channel measurement that satisfies a condition or a threshold, in order to select the most optimal SCell for performing beam failure recovery.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Deenoo et al. (US 2020/0374960 A1) hereinafter “Deenoo”.
	Regarding claim 14:
Matsumura does not disclose wherein the one or more SCells are associated with a beam failure recovery request resource that occurs earlier in time than beam failure recovery request resources of one or more other SCells configured for the UE.
	Deenoo teaches selecting a beam failure recovery request resource that occurs earlier in time than other beam failure recovery request resources (Para. [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Deenoo to include the feature that the one or more SCells are associated with a beam failure recovery request resource that occurs earlier in time than beam failure recovery request resources of one or more other SCells configured for the UE, in order to optimize beam failure recovery speed.
	Regarding claim 15:
Matsumura does not disclose wherein the one or more SCells are associated with a beam failure recovery request resource that occurs earliest in time, after detection of the beam failure, as compared to beam failure recovery request resources of all other SCells configured for the UE.
	Deenoo teaches selecting a beam failure recovery request resource that occurs earliest in time compared to other beam failure recovery request resources (Para. [0105]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Deenoo to include the feature that the one or more SCells are associated with a beam failure recovery request resource that occurs earliest in time, after detection of the beam failure, as compared to beam failure recovery request resources of all other SCells configured for the UE, in order to optimize beam failure recovery speed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Matsumura et al. (US 2021/0315041 A1) hereinafter “Matsumura-2021/0315041”.
Regarding claim 17:
Matsumura does not disclose the beam failure recovery request is transmitted using multiple channels, and the multiple channels are on different cells.
Matsumura-2021/0315041 teaches beam failure recovery request is transmitted using multiple channels, and the multiple channels are on different cells (Fig. 11B and 12B, BFRQs transmitted in CC#1, CC#2, and CC#3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Matsumura in light of Matsumura-2021/0315041 to include the feature that the beam failure recovery request is transmitted using multiple channels, and the multiple channels are on different cells, in order to increase the success of receiving a beam failure recovery response.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BO HUI A ZHU/Primary Examiner, Art Unit 2465